Citation Nr: 1403788	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-44 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus with numbness, to include as due to herbicide exposure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for diabetes mellitus (diabetes).

The Veteran provided testimony at a hearing before the undersigned at the RO in May 2011.  A transcript of that hearing is of record.  

The Board remanded the claim most recently in March 2013 for additional development.  Since then, this appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its March 2013 remand, the Board noted that morning reports from the 7th Infantry Division Basketball Team, Special Service Division, from November to December 1967 were searched for information regarding the basketball team to no avail.  However, the Veteran reported in a January 2008 notice of disagreement that he participated in a tournament in Vietnam during the first part of 1967 and during the Board hearing he stated that the tournament took place during the end of 1966 or beginning of 1967.  Therefore, the Board requested that an additional search of the morning reports for December 1966 to February 1967 be made in accordance with 38 C.F.R. § 3.159.  

The Board notes that the first request to search morning reports from November to December 1967 and the response that the reports had been searched was completed using the Personnel Information Exchange System (PIES).  Following the March 2013 remand, a new request regarding the 7th Infantry Division morning reports for the December 1966 to January 1967 timeframe was submitted again using PIES.  However, in April 2013, a response via PIES stated that the unit supplied was not complete.  In addition, the response stated that "unit histories, specifically staff daily journals, after action reports, and operational reports-lessons learned are not maintained at Code 13."  

The Board notes that a more complete unit is of record as service personnel records demonstrate service in Company A and Company C, both with the Second Battalion, 17th Infantry as well as the 7th Administration Company 7th Infantry Division.  In addition, as morning reports were searched at one point, the Board has evidence that they exist for this unit.  The Board remand requested that the Joint Service Records Research Center (JSRRC) or another appropriate source be searched.  Therefore, a remand is necessary so that complete unit information can be used in the search for the relevant morning reports, either with the entity that reported a successful search the first time, or a new source.  

In addition, in its remand the Board noted that the National Archives Modern Military Branch provided a Unit History/Annual Supplement Requirement for the 7th Administration Company 7th Infantry Division covering the years of 1965 and 1967.  However, the Board notes that it does not appear such a record was produced for 1966.  As each record contains information regarding sports competitions during each year, the Board requested that an additional attempt to obtain the record covering 1966 be made in accordance with 38 C.F.R. § 3.159.  

Rather than conducting another search, the Agency of Original Jurisdiction submitted a memorandum stating that this development was improperly directed as a request for the unit history was already made covering the year 1966.  However, the Board explained its reasoning for sending a second request for 1966 records and finds again that this must be done in accordance with 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Joint Services Records Research Center (JSRRC) or other appropriate source, using the complete unit information of record, to request that the morning reports associated with the Veteran's unit from December 1966 to February 1967 be searched for any indication of the Veteran's service in Vietnam or a 7th Infantry Division or 8th Army Conference basketball tournament in Vietnam.  If such records are unavailable or do not exist, a negative response must be obtained and the Veteran should be so notified, in accordance with 38 C.F.R. § 3.159.   

2.  Send a request to the National Archives Modern Military Branch for a Unit History/Annual Supplement Requirement for the 7th Administration Company 7th Infantry Division, specifically covering the year 1966.  If such records are unavailable or do not exist, a negative response must be obtained and the Veteran should be so notified, in accordance with 38 C.F.R. § 3.159.    

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

